961 F.2d 963
295 U.S.App.D.C. 209
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.NATIONAL CELLULAR RESELLERS ASSOCIATION, Petitioner,v.FEDERAL COMMUNICATIONS COMMISSION and United States ofAmerica, Respondent,BellSouth Corporation, et al., Intervenors.
No. 91-1269.
United States Court of Appeals, District of Columbia Circuit.
April 2, 1992.

Before MIKVA, Chief Judge, and HARRY T. EDWARDS and BUCKLEY, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of the motion to dismiss, the oppositions thereto, and the reply, it is


2
ORDERED that the motion to dismiss be granted.   We have jurisdiction to review only "final orders" of the Federal Communications Commission.   See 28 U.S.C. § 2342(1);  47 U.S.C. § 402(a).   The Commission's dismissal of petitioner's petition for a declaratory rulemaking to reaffirm the Commission's policy on cellular bundling practices is not final because the Commission has not made a "terminal, complete resolution" of this matter, and the agency's action does not have the legal consequence of a final order.   See Intercity Transportation Co. v. United States, 737 F.2d 103, 106-07 (D.C.Cir.1984).   The petition for declaratory ruling has been made part of the Commission's Notice of Proposed Rule Making and the Commission has indicated its intention to develop a complete record concerning its bundling policies before ruling on the petitioner's request.   See 6 FCC Rcd 1732, 1736 n. 9 (1991).   Because the Commission has not made a final determination regarding petitioner's request, this matter is not ripe for judicial review.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.